United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50593
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PATRICK DEBOUSE,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:03-CR-163-ALL
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Patrick Debouse appeals his conviction following a jury

trial for being a felon in possession of a firearm.      Debouse

argues that the district court should have instructed the jury on

transitory possession.   Debouse argues that the jury instruction

he requested is supported by United States v. Panter, 688 F.2d
268, 269 (5th Cir. 1982).

     Panter is inapposite, however, because Debouse did not

possess a firearm in self-defense.    See id. at 272.    Because the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50593
                                -2-

instruction Debouse requested incorrectly stated the law and was

without foundation in the evidence, the district court did not

abuse its discretion when it declined to use it.   See United

States v. Tannehill, 49 F.3d 1049, 1057-58 (5th Cir. 1995);

Panter, 688 F.2d at 269.

     AFFIRMED.